EXHIBIT 10.1

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

MANAGEMENT INCENTIVE COMPENSATION PLAN

Effective January 1, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

I.

PURPOSE

1

 

 

 

 

 

II.

DEFINITIONS

1

 

 

 

 

 

III.

ADMINISTRATION

5

 

 

 

 

 

IV.

ELIGIBILITY

5

 

 

 

 

 

V.

TARGET INCENTIVE AWARDS

6

 

 

 

 

 

VI.

PERFORMANCE GOALS

7

 

 

 

 

 

VII.

DETERMINATION OF FINAL INCENTIVE AWARDS

8

 

 

 

 

 

VIII.

DISTRIBUTION

10

 

 

 

 

 

IX.

TERMINATION OF EMPLOYMENT

10

 

 

 

 

 

X.

LIMITATIONS

11

 

 

 

 

 

XI.

LIMITATION OF ACTIONS

12

 

 

 

 

 

XII.

CLAIMS PROCEDURES

13

 

 

 

 

 

XIII.

PLAN AMENDMENT, SUSPENSION OR TERMINATION

13

 

 

 

 

 

XIV.

OTHER COMPENSATION PLANS

13

 

 

 

 

 

XV.

MISCELLANEOUS

14

 

i

--------------------------------------------------------------------------------



PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

MANAGEMENT INCENTIVE COMPENSATION PLAN

I. PURPOSE

          The purposes of this Plan are to foster attainment of the financial
and operating objectives of the Company and its Participating Affiliates, which
are important to customers and stockholders by providing incentive to certain
key officers and executive-level employees who contribute to attainment of these
objectives. This Plan is designed to provide for awards to selected salaried
employees in executive or other important positions, who, individually or as
members of a group, contribute in a substantial degree to the success of the
Company and its Participating Affiliates, and who are in a position to have a
direct and significant impact on the growth and success of the Company and its
Participating Affiliates, thus affording to them a means of participating in
that success and an incentive to contribute further to that success. This Plan
also serves to supplement the Company’s and Participating Affiliates’ salary and
benefit programs so as to provide overall compensation for such executive-level
employee that is competitive with corporations with which the Company and its
Participating Affiliates must compete for executive talent and to assist the
Company and its Participating Affiliates in attracting and retaining executives
who are important to their continued success.

II. DEFINITIONS

          The following words and phrases shall have the meanings set forth
below:

 

 

 

          (a) “Affiliate” shall mean any organization which is a member of a
controlled group of corporations (as defined in Code section 414(b), as modified
by Code section

1

--------------------------------------------------------------------------------




 

 

 

415(h)) which includes the Company; or any trades or businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c),
as modified by Code section 415(h)) with the Company; or a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Company or any other entity required to be aggregated with the Company pursuant
to regulations under Code section 414(o).

 

 

 

          (b) “Award” shall mean the amount determined by the Committee pursuant
to Section VII hereof.

 

 

 

          (c) “Award Fund” shall mean the aggregate amount made available in any
Plan Year pursuant to Section V hereof from which awards determined under
Section VII hereof may be made.

 

 

 

          (d) “Cash Balance Plan” shall mean the Cash Balance Pension Plan of
Public Service Enterprise Group Incorporated.

 

 

 

          (e) “CEO” shall mean the Chief Executive Officer of the Company. If
the Board of Directors has not designated a Chief Executive Officer, “CEO” shall
mean the President of the Company.

 

 

 

          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended,
or as it may be amended from time to time.

 

 

 

          (g) “Committee” shall mean the Organization and Compensation Committee
of the Board of Directors of the Company, the membership on which shall be
limited to directors of the Company who are not Employees.

2

--------------------------------------------------------------------------------




 

 

 

          (h) “Company” shall mean Public Service Enterprise Group Incorporated,
a New Jersey corporation, or any successor thereto.

 

 

 

          (i) “Disability” for the purposes of this Plan, a Participant shall be
deemed to have terminated employment on account of “Disability “if such
Participant qualifies for a disability pension under the Pension Plan or the
Cash Balance Plan.

 

 

 

          (j) “Employee” shall mean any person not included in a unit of
employees covered by a collective bargaining agreement who is an employee (such
term having its customary meaning) of the Company or a Participating Affiliate,
whether full-time or part-time, and whether or not an officer or director, and
who is receiving remuneration for personal services rendered to the Company or
Participating Affiliate other than (i) solely as a director of the Company or a
Participating Affiliate, (ii) as a temporary employee, (iii) as a consultant or
(iv) as an independent contractor (regardless of whether a determination is made
by the Internal Revenue Service or other governmental agency or court after the
individual is engaged to perform such services that the individual is an
employee of the Company or Participating Affiliate for the purposes of the Code
or otherwise).

 

 

 

          (k) “Lay Off” shall mean an involuntary termination of employment,
other than for cause.

 

 

 

          (l) “Participant” shall mean an Employee who has been designated by
the Committee to participate in the Plan pursuant to Sections IV and V hereof.

 

 

 

          (m) “Participating Affiliate” shall mean any Affiliate of the Company
that adopts this Plan with the approval of the Board of Directors of the
Company. As a

3

--------------------------------------------------------------------------------




 

 

 

condition to participating in this Plan, such Affiliate shall authorize the
Board of Directors of the Company and the Committee to act for it in all matters
arising under or with respect to this Plan and shall comply with such other
terms and conditions as may be imposed by the Board of Directors of the Company.

 

 

 

          (n) “Pension Plan” shall mean the Pension Plan of Public Service
Enterprise Group Incorporated.

 

 

 

          (o) “Plan” shall mean this Public Service Enterprise Group
Incorporated Management Incentive Compensation Plan, as it may be amended from
time to time.

 

 

 

          (p) “Plan Year” shall mean the calendar year.

 

 

 

          (q) “Retirement” – the voluntary termination of employment under
circumstances entitling the Participant to an immediately payable periodic
retirement benefit under the Pension Plan or the Cash Balance Plan. Retirement
shall not include termination of service with a right to a deferred pension
under the Pension Plan or a deferred retirement benefit or early commencement of
a Participant’s cash balance account under the Cash Balance Plan;

 

 

 

          (r) “Subsidiary” shall mean any corporation, limited liability company
or other entity, domestic or foreign (other than the Company), 50% or more of
the total voting power of which is held by the Company and/or a Subsidiary or
Subsidiaries.

 

 

 

          (s) “Target Incentive Awards” shall mean the amounts determined by the
Committee pursuant to Section V hereof.

4

--------------------------------------------------------------------------------



III. ADMINISTRATION

          (a) The Committee shall administer the Plan. Subject to the provisions
of the Plan, the Committee shall have full and final authority to select
Participants, to designate Target Incentive Awards for each Participant and to
determine the performance objectives and the amount of all Awards under this
Plan. The Committee shall also have, subject to the provisions of the Plan, full
and final authority to interpret the Plan, to establish and revise such
administrative regulations as it deems necessary for the proper administration
of the Plan and to make any other determinations that it believes necessary or
advisable for the administration of the Plan. The Committee may delegate such
responsibilities, other than final approval of Awards or appeals of alleged
adverse determinations under the Plan, to the CEO or to any other officer of the
Company or any Participating Affiliate.

          (b) All decisions and determinations by the Committee shall be final
and binding upon all parties, including stockholders, Participants, legal
representatives and other Employees.

          (c) The Committee may rely conclusively on the determinations made by
the Company’s independent public accountants.

IV. ELIGIBILITY

          (a) Those Employees who are key officers or executive-level Employees
of the Company, a Subsidiary or an Affiliate who, in the opinion of the
Committee, are in a position to have a direct and significant impact on
achieving the Company’s long-term objectives are eligible to participate in the
Plan.

5

--------------------------------------------------------------------------------



          (b) The Committee may select such Employees of the Company or
Participating Affiliate (individually or by position) for participation in the
Plan upon such terms as it deems appropriate, due to the Employee’s
responsibilities and his/her opportunity to contribute substantially to the
attainment of financial and operating objectives of the Company or Participating
Affiliate. A determination of participation for a Plan Year shall be made no
later than the beginning of that Plan Year; provided, however, that newly hired
Employees may be added and an Employee whose duties and responsibilities change
significantly during a Plan Year may be added or deleted as a Participant by the
Committee. The Committee may prorate the Incentive Award of any Participant if
appropriate to reflect any such change in duties and responsibilities during a
Plan Year.

          (c) Any Employee who has been selected as a Participant in the Public
Service Enterprise Group Incorporated Key Executive Incentive Compensation Plan
for any Plan Year may not participate in this Plan for the same Plan Year.

          (d) Participation in the Plan in one Plan Year shall not guarantee or
require participation in another Plan Year.

          (e) The Committee shall have sole discretion as to whether to suspend
operation of the Plan for any period of time.

V. TARGET INCENTIVE AWARDS

          (a) For each Plan Year, the Committee shall determine:

 

 

 

 

 (i)

Whether or not the Plan shall be in operation for such Plan Year.

6

--------------------------------------------------------------------------------




 

 

 

 

 (ii)

The names or positions of those Employees who will participate in the Plan for
such Plan Year.

 

 

 

 

 (iii)

The Target Incentive Award for each Participant, expressed as a percentage of
the Participant’s rate of base salary in effect as of the last day of the Plan
Year to which such Target Incentive Award relates.

 

 

 

          (b)

 

At any time after the commencement of a Plan Year, but prior to the close
thereof, the Committee may, in its discretion, eliminate or add Participants or
increase or decrease the Target Incentive Award of any Participant based upon
such criteria as it shall deem appropriate.

VI. PERFORMANCE GOALS

          For each Plan Year, within 90 days of the beginning of the Plan Year
(or, for Participants joining the Plan during a Plan year, within 90 days of
participation), the CEO shall approve performance goals for each Participant
which shall be performance measures or objectives, whether quantitative or
qualitative, which must be achieved in order to earn an Award under this Plan.
The CEO shall approve the specific targets for any such selected performance
goals. These targets may be set at a specific level or may be expressed as
relative to the comparable measure at comparison companies or to a defined
index. Such performance goals shall include a corporate goal or goals related to
the performance of the Company and may include (i) an employer goal or goals
related to the performance of a Subsidiary or organizational business unit and
(ii) an individual goal or goals related to the individual performance of the
Participant in his/her position.

7

--------------------------------------------------------------------------------



          The CEO shall determine the substance and weighting of each goal of a
subsidiary president. The CEO may determine the substance and weighting of each
of the goals of other Participants or may delegate the determination of the
substance and weighting of these goals to the Subsidiary presidents with their
respective business units and direct reports.

          Notwithstanding the foregoing, however, for any Plan Year, the
Committee or the CEO may, as deemed to be appropriate, elect to adjust the
applicable weightings of the corporate goal(s), the employer goal(s) and the
individual goal(s) as part of the criteria for determining Awards for any
Participant or group of Participants in this Plan.

VII. DETERMINATION OF FINAL INCENTIVE AWARDS

          A Participant’s Final Incentive Award will be determined as follows:

 

 

 

 

(a)

Within 60 days of the end of each Plan Year, the CEO shall certify, subject to
confirmation by the Committee, the achievement of the corporate goal(s), the
several employer goals and the several individual goals for the Plan Year.

 

 

 

 

(b)

The result of such certifications shall be the Corporate Factor, the Employer
Factor and the Individual Performance Factor, respectively.

 

 

 

 

(c)

The respective portions (employer and individual) of each Participant’s Target
Incentive Amount shall then be multiplied by the Employer Factor and the
Individual Performance Factor, as appropriate, added together. The result of
those calculations shall be then multiplied by the Corporate Factor to determine
the Participant’s Incentive Award. For example, assume (i) a Target Incentive
Amount of 50.0%, (ii) a Corporate Factor of 0.95, (iii) an employer goal

8

--------------------------------------------------------------------------------




 

 

 

 

 

weighting of 70%, (iv) an Employer Factor of 1.20, (v) an individual Goal
weighting of 30% and (vi) an Individual Performance Factor of 0.80:


 

 

 

 

 

 

 

 

          1. Employer Portion =

1.20

x

.70

x

50.0%

=

42.00%

 

 

 

 

 

 

 

 

          2. Individual Portion =

0.80

x

.30

x

50.0%

=

12.00%

          INCENTIVE AWARD  =  42.00%  +
  12.00%  =  54.00%  x  0.95  =  51.30%  x  Salary

 

 

 

 

(e)

Notwithstanding anything contained in this Plan to the contrary, unless the CEO
shall specifically so determine and the Committee affirm, a Participant’s Final
Incentive Award shall not exceed 1.5 times such Participant’s Target Incentive
Amount for the Plan Year to which it relates.

 

 

 

 

(f)

Unless otherwise determined by the Committee or the CEO, the Employer Factor to
be applied in determining a Participant’s Final Incentive Award shall be that of
the Subsidiary/ Business Unit of which the Participant was a member on the last
day of (or, for terminated Participants eligible for Awards, on the last day of
employment in) the Plan Year to which the Award relates.

 

 

 

 

(g)

Unless otherwise determined by the CEO, to the extent that the Target Incentive
Amount applicable to any Participant is changed during a Plan Year (e.g.,
downgrade of incumbent position, change in position, promotion to new position),
such Participant’s Final Incentive Award shall be prorated on the basis of the
Participant’s service in his/her respective positions.

 

 

 

 

(h)

Also notwithstanding anything contained in this Plan to the contrary, the
Committee or CEO may adjust a Participant’s Final Incentive Award based upon any
criteria it/he/she may determine to be reasonable.

9

--------------------------------------------------------------------------------



VIII. DISTRIBUTION

 

 

 

 

(a)

All distributions of a Participant’s Final Incentive Award shall be made as of a
distribution date which shall be no later than the 15th day of the third month
following the close of the Plan Year to which such award relates.

 

 

 

 

(b)

All distributions shall be in one lump sum in money by check.

IX. TERMINATION OF EMPLOYMENT

 

 

 

 

(a)

If the employment of a Participant is terminated on account of the Participant’s
death, Disability, Lay-Off or Retirement, and if the Committee determines that
Awards under this Plan may be earned for the Plan Year of termination, such
Participant’s Award shall be prorated for that part of the Plan Year in which
the Participant was participating prior to such termination and the Company
shall pay such prorated Award as soon as practicable after determination of the
Final Incentive Award in accordance with Section VII, unless otherwise
determined by the Committee; provided, however, that any Participant who has
received a benefit under the Key Employee Severance Plan of Public Service
Enterprise Group Incorporated shall not be entitled to a prorated payment
provided for under this subsection.

 

 

 

 

(b)

If, prior to the payment of any Award under this Plan, the employment of a
Participant is terminated for any reason other than death, Disability, Lay-Off
or Retirement, the Participant shall forfeit the right to payment of such Award,
unless otherwise determined by the Committee.

10

--------------------------------------------------------------------------------




 

 

 

 

(c)

If a Participant becomes a Participant during a Plan Year, any Award under this
Plan to the Participant may be appropriately prorated from the time the
Participant entered the Plan to the end of the Plan Year, as determined by the
CEO.

 

 

 

 

(d)

In the case of a Participant’s death, any payment under this Plan shall be made
to the Participant’s estate. Such payment shall be made as a lump sum as soon as
practicable after determination of the Final Incentive Award in accordance with
Section VII.

X. LIMITATIONS

          Neither the action of the Company in establishing the Plan, nor any
action taken by it or by the Committee under the provisions hereof, nor any
provision of the Plan, shall be construed as giving to any Employee the right to
be retained in the employ of the Company, its Subsidiaries or its Affiliates.

          The Company may offset against any payments to be made to a
Participant or his/her beneficiary under this Plan any amounts owing to the
Company, its Subsidiaries or its Affiliates from the Participant for any reason.

          The invalidity or unenforceability of any provision of this Plan shall
in no way affect the validity or enforceability of any other provision hereof.

XI. LIMITATION OF ACTIONS

          Every asserted right of action by or on behalf of the Company or by or
on behalf of the stockholder against any past, present or future member of the
Committee or director, officer or Employee of the Company or any Subsidiary or
Affiliate thereof, arising out of or in connection

11

--------------------------------------------------------------------------------



with this Plan, shall, irrespective of the place where such right of action may
arise or be asserted and irrespective of the place of residence of any such
member director, officer or Employee, cease and be barred upon the expiration of
three years (i) from the date of the alleged act or omission in respect of which
such right of action arises or (ii) from the date upon which the Company’s
Annual Report to Stockholders setting forth the aggregate amount of the awards
to all or any part of which such action may relate is made generally available
to stockholders, whichever date is earlier; and every asserted right of action
by or on behalf of any Employee, past, present or future, or any beneficiary,
spouse, child or legal representative thereof, against the Company or any
Subsidiary or Affiliate thereof, arising out of or in connection with this Plan,
shall, irrespective of the place where such right of action may arise or be
asserted, cease and be barred by the expiration of three years from the date of
the alleged act or omission in respect of which such right of action arises.

XII. CLAIMS PROCEDURE

          In the case of any Participant (whether active, retired or terminated)
or beneficiary whose claim for an award under this Plan has been denied, the
Company shall provide adequate notice in writing of such adverse determination
setting forth the specific reasons for such denial in a manner calculated to be
understood by the recipient thereof. Such Participant or beneficiary shall be
afforded a reasonable opportunity for a full and fair review of the decision
denying the claim by the Committee.

12

--------------------------------------------------------------------------------



XIII. PLAN AMENDMENT, SUSPENSION OR TERMINATION

          The Board of Directors may discontinue the Plan at any time and may,
from time to time, amend or revise the terms of the Plan as permitted by
applicable statutes; provided, however, that no such discontinuance, amendment
or revision shall materially adversely affect any right or obligation with
respect to any award theretofore made. The Plan will continue in operation until
discontinued as herein provided.

XIV. OTHER COMPENSATION PLANS

          The adoption of this Plan shall not affect any other incentive
compensation plan, stock option plan or any other compensation plan in effect
for the Company or any Affiliate, nor shall the Plan preclude the Company or any
Affiliate from establishing any other form of incentive compensation plan, stock
option plan or any other compensation plan.

XV. MISCELLANEOUS

          (a) The costs and expenses of administering the Plan shall be borne by
the Company and its Affiliates and shall not be charged against any Award or to
any Participant receiving an Award.

          (b) To the extent not preempted by Federal law, this Plan and actions
taken in connection herewith shall be governed and construed in accordance with
the laws of the State of New Jersey without reference to its Conflict of Laws
principles.

          (c) The captions and section numbers appearing in this Plan are
inserted only as a matter of convenience. They do not define, limit or describe
the scope or intent of the provisions of the Plan. In this Plan, words in the
singular number include the plural and in the plural

13

--------------------------------------------------------------------------------



include the singular; and words of the masculine gender include the feminine and
the neuter, and when the sense so indicates, words of the neuter gender may
refer to any gender. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

          (d) Every direction, revocation or notice authorized or required by
the Plan shall be deemed delivered to the Company (a) on the date it is
personally delivered its principal executive offices to the attention of the
Compensation Manager of PSEG Services Corporation or (b) three business days
after it is sent by registered or certified mail, postage prepaid, addressed to
the Company (attn: Compensation Manager of PSEG Services Corporation) at such
offices; and shall be deemed delivered to a Participant (a) on the date it is
personally delivered to him or her, or (b) three business days after it is sent
by registered or certified mail, postage prepaid, addressed to him or her at the
last address shown for him or her on the records of the Company.

          (e) Except as otherwise provided herein, this Plan shall inure to the
benefit of and be binding upon the Company, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Company’s assets and business or with or into which the
Company may be consolidated or merged.

          (f) Failure by the Company or the Committee to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of any such term, covenant or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of any such right or power at any other time
or times.

14

--------------------------------------------------------------------------------



          (g) The Company shall have the right to deduct from any Award payment
any sum required to be withheld by federal, state, or local tax law. There is no
obligation hereunder that any Participant or other person be advised in advance
of the existence of the tax or the amount so required to be withheld.

          (h) This Plan was originally adopted effective as of January 1, 2009.

15

--------------------------------------------------------------------------------